DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 39-41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2015/0079398, “Amin”) Berthereau (US 2010/0152333, “Berthereau”), in view of Miyasaka et al. (US 2015/0111030, “Miyasaka”).
Regarding claims 39 and 40, Amin teaches a glass article having first and second surfaces and a thickness (e.g., [0049] – [0051]) and having a Li2O and Na2O ([0079]). Amin additionally teaches to have a depth of compression that is deeper than 0.45 micrometers for glasses ranging from 0.1 mm to 1.5 mm and thus would satisfy the claimed depth of compression ranges ([0067, [0068], [0077]). Amin teaches that the inner region is under a central tension ([0057]). Amin teaches that it is useful to provide a glass article having a high transmittance of greater than 88% over the visible spectrum ([0050]) in order to provide a glass material being substantially optically clear, transparent, and free from light scattering ([0050]). 	Amin fails to specifically teach the presently claimed molar ratio of Li2O to alkali metal oxide content of from 0.4 to less than 1 at the center point of the article. In the same field of endeavor of strengthened glass articles (e.g., [0001]), Berthereau teaches that the amount of Li2O should be limited such that the ratio of Li2O to the remaining alkali metal oxides is less than 0.5 in order to improve melting conditions of the glass layer ([0030] – [0032]). It therefore would have been obvious to have adjusted the amount of Li2O and the ratio of Li2O to the remaining alkali metal oxides such that it is less than 0.5 in order to improve melting conditions of the glass layer ([0030] – [0032]).		Modified Amin fails to specifically teach the presently claimed sandpaper falling ball test, in the same field of endeavor of chemically strengthened glasses (e.g., [0041]), Miyasaka teaches to apply such a test under various testing conditions (e.g., [0152], [0141] – [0147]). While the falling ball test described 
Regarding claim 41, Amin additionally teaches that the glass may be used as a cover glass for a housing a portable electronic device such as a mobile phone, tablet, or portable TV, which would require a housing, a display component, and electrical components ([0002] – [0004], [0047], [0133], [0134]).
Regarding claims 45, Amin teaches a broad range of Al2O3, including from 6-14 mol% (e.g., [0079], [0080]).
Allowable Subject Matter
Claims 22-38, 42-44, 46-48, 50, and 51 are allowed
The prior art fails to disclose or suggest a glass article with a concentration gradient of a metal oxide that is non-zero and varies from 0*t to at least about 0.3*t, particularly in view of the claimed Na2O concentrations and ratios of Li2O to total alkali metal oxide content. 	The examiner notes that the prior art contains teachings for some of the claimed features but not for each of them, nor in a way so as to make the totality of the claimed invention obvious to the ordinarily skilled artisan at the time of filing. For example, Berthereau teaches generally that the inclusion of Na+ ions (or high Na2O content) may be inadvisable in applications wherein the glass comes into contact with polymer matrix material ([0016] – [0018]). However, Bertherau only teaches to limit the 
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Therefore, claims 22-38, 42-44, 46-48, 50, and 51 are allowable over the prior art. 
Response to Arguments
Applicant’s arguments filed 1/8/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 39-41 and 45 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782